Citation Nr: 0720425	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  04-44 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the discontinuance of VA benefits due to the veteran 
being determined to be a fugitive felon was proper.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran has active service from August 1963 to October 
1965.   The veteran has been adjudicated incompetent for VA 
compensation purposes.  The appellant is his legal guardian.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 2003 notice to the veteran's legal 
custodian, which informed him that VA benefits to the veteran 
were to be discontinued due to his being deemed to be a 
fugitive felon.


FINDING OF FACT

The evidence does not reflect that the veteran was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempting to commit a 
felonious offense, or that the veteran was violating a 
condition of probation or parole imposed for commission of a 
felony, from December 27, 2001.


CONCLUSION OF LAW

It is not shown that from December 27, 2001 the veteran was a 
fugitive felon.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. 
§ 3.665(n)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  It is not entirely clear to what extent the VCAA 
applies in the instant case (while the matter is legal, and 
not medical, in nature, it requires fact-finding that will be 
dispositive when the law is applied).  As the decision below 
constitutes a full grant of the benefit sought, there is no 
need to belabor the impact of the VCAA on this claim.  

In a FFP-4 VA Feedback Form the VA Office of Inspector 
General, Fugitive Felon Program, indicated that the veteran 
had an outstanding valid warrant that had been issued on 
January 29, 1979, in Marin Country, California.  The form 
noted that the information was being developed to identify 
fugitive felons receiving specific VA benefits in violation 
of Public Law 107-103.  

A May 2003 letter from the RO notified the veteran's legal 
custodian that VA had been advised that the veteran had been 
determined to be a fugitive felon because he was the subject 
of an outstanding warrant.  The letter noted that the term 
"fugitive felon" refers to a person who is fleeing to avoid 
prosecution, custody or confinement and includes a person who 
is a fugitive by reason of violating a condition of probation 
or parole imposed for commission of a felony.  

An August 2003 copy of a RO letter to the veteran's legal 
custodian informed him that the veteran's payments were being 
terminated effective from December 27, 2001, since the 
veteran had been shown to be a fugitive felon.  

A "2-Way Memo" United States Government form, dated in 
April and May 2004, shows that the veteran's "award" was 
terminated as of December 27, 2001, as the law prohibits 
payment to a veteran who is a fugitive felon.  

An affidavit supplied by the veteran's legal custodian, and 
notarized in December 2004, argues that the veteran was not a 
fugitive felon (as defined in 38 C.F.R. § 3.665).  He argued 
that the veteran lacked the requisite criminal intent to be a 
fugitive felon (due to his mental illness; the veteran is 
service connected for schizophrenia, rated as 100 percent 
disabling).  He also argued that the veteran could not 
reasonable be found to be a fugitive as he had in fact lived 
openly under the care of VA medical facilities for years.  He 
added that the State of California had refused to extradite 
him.  
 
Following  the case being certified to the Board in January 
2005 (see VA Form 8, Certification of Appeal), the VA Office 
of Regional Counsel, as shown as part of a February 2006 
letter, informed the VA Hudson Valley Healthcare System that, 
in pertinent part, the felony warrant issued for the arrest 
of the veteran on January 29, 1979, was "not a valid felony 
arrest warrant."  The letter added that the warrant in 
question was issued in relation to a crime in which the 
veteran was ultimately found to have been not guilty by 
reason of insanity.  Under California law, noted the Office 
of Regional Counsel , one cannot be guilty of a crime while 
insane.  As such, he could not be, for VA purposes, a 
"fugitive felon."  

As part of a March 2006 letter, the VA Office of Regional 
Counsel informed the RO that as the warrant that had been 
issued against the veteran was not a valid felony arrest 
warrant under the laws of the State of California, the 
Fugitive felony Program should not apply to the veteran.  It 
was recommend that the veteran's VA compensation benefits be 
reinstated, and that, in addition, the funds recovered (in 
the amount of $41,625.39) should be retuned to the veteran's 
legal custodian on behalf of the veteran.  The letter also 
noted that the veteran had been an inpatient at the Montrose 
Campus of the VA Hudson Valley Health Care System.  

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 U.S.C. 
§ 5313B, which provides (in pertinent part) that a veteran 
who is otherwise eligible for a benefit under chapter 11 of 
title 38 may not be paid or otherwise provided such benefit 
for any period during which such veteran is a fugitive felon.

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term fugitive felon means a person who is a 
fugitive by reason of fleeing to avoid prosecution, or 
custody or confinement after conviction, for a felonious 
offense; attempting to commit a felonious offense; or 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

As this veteran was found not guilty of the crime for which 
he was charged, he was not a fugitive felon.  This is true 
regardless of the fact that the finding of not guilty was 
based on a finding of insanity.  The bottom line is that the 
veteran was found not guilt.  As such, the veteran was not a 
fugitive felon, and the discontinuance of his compensation 
payments was not warranted.  

The appeal is granted.


ORDER

The discontinuance of VA benefits was improper.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


